DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for continued examination of application 16/586,006 (09/27/19) filed on 10/26/20.
Priority
Applicant is not entitled to the priority date (08/16/12) of prior-filed application 13/587,635.  The disclosure of the prior-filed application, Application No. 13/587,635, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Although prior-filed Application Number 13/587,635 (now Patent Number 10/430,885) appears to provide general support for a feedback loop occurring between a mobile computing device and a server regarding images of a damaged object, the prior-filed application does not provide specification support for the invention as claimed such as: (a) There is no specification support for a “viewfinder” as recited in claims 1, 21 and 26.  By extension, there is no support for dependent claims 3 - 5, 7, 22 - 25 and 27 - 30 with respect to this feature.  (b)  There is no specification support for a “graphical visual aid” or a “second graphical visual aid” used to aid in positioning of the damaged objects as recited in claims 1, 21 and 26.  By extension, there is no support for dependent claims 3 - 5, 7, 22 - 25 and 27 - 30 with respect to these features.  (c)  There is no specification support with respect to the proper “position” or alignment of the damaged object in the “viewfinder” as recited in claims 1, 21 and 26.  By extension, there is no support for dependent claims 3 - 5, 7, 22 - 25 and 27 – 30 with respect to these features.  
Claim Objections
Claims 1, 21 and 26 are objected to because of the following informalities: 
Chaim 1 should recite -- automatically process the second image of the damaged object by analyzing a blurriness level of the second image of the damaged object;
and send, via the wireless network interface and to the insurance claim processing server, based on a result of the automatic processing, the second image of the damaged object. --
Consistent terminology
Claim 21 should recite -- automatically processing the second image of the damaged object by analyzing a blurriness level of the second image of the damaged object; 
and sending, by the mobile computing device, via the wireless network interface and to the insurance claim processing server, based on a result of the automatic processing, the second image of the damaged object. --
Consistent terminology
Format consistent with statutory class.
Claim 26 should recite -- automatically process the second image of the damaged object by analyzing a blurriness level of the second image of the damaged object; 
and send, via the wireless network interface and to the insurance claim processing server, based on a result of the automatic processing, the second image of the damaged object.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 - 5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1, 3 - 5 and 7:  Signal Claims
The USPTO recognizes that applicants may have claims that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf.   Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when 
All the steps or acts required of applicants claimed invention are tied to the language, “a memory in signal communication with the processor and storing computer-readable instructions, when executed by the processor, cause the mobile computing device at least to:”  Furthermore, para. [0165] applicant’s specification a filed 09/27/19 recites, “Additionally, although aspects of the present disclosure are described as being stored in memory, one skilled in the art will appreciate that these aspects can also be stored on other types of computer-readable media, such as secondary storage devices, like hard disks, floppy disks, or CD-ROM; a carrier wave from the Internet or other propagation medium; or other forms of RAM or ROM. “
47 	Giving the claims their broadest reasonable interpretation, the claims may be interpreted as a signal which is non-statutory subject matter.  NOTE:  Claim 1 recites, “a processor;”, this could be – non-transitory memory having computer-readable instructions stored thereon; -- .  Claim 1 recites, “a memory in signal communication with the processor and storing computer-readable instructions, when executed by the processor, cause the mobile computing device at least to:”, this could be -- a processor in communication with the non-transitory memory, wherein the processor upon execution of the computer-readable instructions, causes the mobile computing device to: -- .  NOTE:  The format for dependent claims 3 and 5 would need to be amended in wherein the processor upon execution of the computer readable instructions, further causes the mobile computing device to: -- 
NOTE:  The specific language used is not required, but is intended as an aide to the applicant in overcoming one or more of the objections and/ or rejections noted in this office action.  Alternative language may be proposed.  Please indicate where support can be found in the specification for any amendments made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 should be -- present, on a display screen of the mobile computing device, a viewfinder that depicts a real-time image of a damaged object captured by a camera of the mobile computing device; --
The claim is divided between the perspective of two distinct devices (i.e., “insurance claim processing server”, “mobile computing device”).  Although the “mobile A non-transitory computer-readable medium having computer-readable instructions stored thereon that, when executed by a processor of a mobile computing device, causes the mobile computing device to: --
NOTE:  The specific language used is not required, but is intended as an aide to the applicant in overcoming one or more of the objections and/ or rejections noted in this office action.  Alternative language may be proposed.  Please indicate where support can be found in the specification for any amendments made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 - 5, 7, and 21 - 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaev, US Pub. No. 2017/0116494 in view of Amtrup, 2017/0111532 and Macciola, US Pub. No. 2017/0046788 or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Isaev, US Pub. No. 2017/0116 494 in view of Amtrup, 2017/0111532; Macciola, US Pub. No. 2017/0046788; and Tofte, US Pub. No. 2013/0317861.
Re Claims 1, 21 and 26:  Isaev discloses a mobile computing device/ method/ system comprising: 
presenting, by a mobile computing device and on a display screen of the mobile computing device, a viewfinder that depicts a real-time image of a damaged object captured by a camera of the mobile computing device (Isaev, [0013] [0014] [0016], See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The 
displaying, by the mobile computing device and within the viewfinder, a graphical visual aid overlaid on the real-time image, wherein the graphical visual aid indicates the real-time image of the damaged object is properly positioned within the viewfinder based on a portion of the damaged object aligning with at least a portion of the graphical visual aid (Isaev, [0013] [0014] [0016] [0021] [0048] [0050] [0051], See also, MPEP § 2111.04 and § 2103 I. C. “wherein” clause interpreted as not further limiting of the claimed invention. See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention. NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.); 
capturing, by the mobile computing device and via the camera, a first image of the damaged object (Isaev, [0013] [0014] [0016], See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.); 
sending, by the mobile computing device and via a wireless network interface of the mobile computing device, and to an insurance claim processing server, the first image (Isaev, [0040] [0057], See also, MPEP § 2111.05, “nonfunctional descriptive Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.); 
capturing, by the mobile computing device, via the camera and in response to the request, a second image of the damaged object (Isaev, [0013] [0014] [0016], See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.); 
	Isaev fails to explicitly disclose:
receiving, by the mobile computing device and via the wireless network interface, from the insurance claim processing server and in response to the insurance claim processing server determining that the first image is not acceptable, a request for a second image of the damaged object, the request comprising instructions associated with the requested second image; 
presenting, by the mobile computing device, on the display screen and within the viewfinder, a second graphical visual aid that indicates a different position for the damaged object within the viewfinder based on the instructions; 
automatically process the second image by analyzing a blurriness level of the second image;

	Amtrup discloses:
receiving, by the mobile computing device and via the wireless network interface, from the insurance claim processing server and in response to the insurance claim processing server determining that the first image is not acceptable, a request for a second image of the damaged object, the request comprising instructions associated with the requested second image (Amtrup, abstract, Fig. 4, [0008] [0009] [0010] [0019] [0044] [0046] [0053] [0074], See also, MPEP § 2111.04 and § 2103 I. C. Interpreted akin to a “wherein” clause that is not further limiting of the claimed invention, See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.); 
presenting, by the mobile computing device, on the display screen and within the viewfinder, a second graphical visual aid that indicates a different position for the damaged object within the viewfinder based on the instructions (Amtrup, abstract, Fig.4, [0009] [0010] [0019] [0046] [0054] [0074] [0096] [0097] [0104] [0106] [0107] [0111], See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive 
	Macciola discloses:
automatically process the second image by analyzing a blurriness level of the second image (Macciola, abstract, [0071] [0075] [0079] [0108] [0110] [0303] [0323] [0359], See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.);
and sending, by the mobile computing device, via the wireless network interface and to the insurance claim processing server, based on a result of the processing, the second image of the damaged object (Macciola, abstract, [0071] [0075] [0079] [0108] [0111], See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Isaev by adopting the teachings of Amtrup and Macciola to provide receiving, by the mobile computing device and via the wireless network interface, from the insurance claim processing server and in response to the insurance claim processing server determining that the first image is not 
One would have been motivated to streamline and improve the efficiency of processing the exchange of images for a damaged object between a mobile device and server associated with insurance claims.
The claimed invention uses known techniques to improve a similar method/ device in the same way.  The claimed invention applies known techniques to a known method/ device ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
	Alternatively,
Re Claims 1, 21 and 26:  Isaev discloses mobile computing device/ method/ system comprising: 
presenting, by a mobile computing device and on a display screen of a mobile computing device, a viewfinder that depicts a real-time image of a object captured by a Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention); 3Application No. 16/586,008Docket No.: 006591.02215\US Reply to Office Action of March 26, 2020 
displaying, by a mobile computing device and within the viewfinder, a graphical visual aid overlaid on the real-time image, wherein the graphical visual aid indicates the real-time image of the damaged object is properly positioned within the viewfinder based on a portion of the object aligning with at least a portion of the graphical visual aid (Isaev, [0013] [0014] [0016] [0021] [0048] [0050] [0051], See also, MPEP § 2111.04 and § 2103 I. C. “wherein” clause interpreted as not further limiting of the claimed invention. NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention); 
capturing, by the mobile computing device and via a camera of the mobile computing device, a first image of the object (Isaev, [0013] [0014] [0016], NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention); 
sending, by the mobile computing device and via a wireless network interface of the mobile computing device, and to an server, the first image (Isaev, [0040] [0057], NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention); 
capturing, by the mobile computing device, via the camera and in response to the request, a second image of the object (Isaev, [0013] [0014] [0016], NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention); 

receiving, by the mobile computing device and via the wireless network interface, from the insurance claim processing server and in response to the insurance claim processing server determining that the first image is not acceptable, a request for a second image of the damaged object, the request comprising instructions associated with the requested second image; 
presenting, by the mobile computing device, on the display screen and within the viewfinder, a second graphical visual aid that indicates a different position for the damaged object within the viewfinder based on the instructions; 
automatically process the second image by analyzing a blurriness level of the second image;
and sending, by the mobile computing device, via the wireless network interface and to the insurance claim processing server, based on a result of the processing, the second image of the damaged object.
wherein the object is a damaged object; 
and wherein the server is an insurance claim processing server.
	Amtrup discloses:
receiving, by the mobile computing device and via the wireless network interface, from the server and in response to the server determining that the first image is not acceptable, a request for a second image of the object, the request comprising instructions associated with the requested second image (Amtrup, abstract, Fig. 4, [0008] [0009] [0010] [0019] [0044] [0046] [0053] [0074], See also, MPEP § 2111.04 and § 2103 I. C. Interpreted akin to a “wherein” clause that is not further limiting of the Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention); 
presenting, by the mobile computing device, on the display screen and within the viewfinder, a second graphical visual aid that indicates a different position for the object within the viewfinder based on the instructions  (Amtrup, abstract, Fig.4, [0009] [0010] [0019] [0046] [0054] [0074] [0096] [0097] [0104] [0106] [0107] [0111], NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention,); 
	Macciola discloses:
automatically process the second image by analyzing a blurriness level of the second image (Macciola, abstract, [0071] [0075] [0079] [0108] [0110] [0303] [0323] [0359], NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention.);
and sending, by the mobile computing device, via the wireless network interface and to the insurance claim processing server, based on a result of the processing, the second image of the damaged object (Macciola, abstract, [0071] [0075] [0079] [0108] [0111], NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention..).
	Tofte discloses:
wherein the object is a damaged object (Tofte, abstract, [0008] [0021 [0023] [0036 [0037] [0038]); 
insurance claim processing server (Tofte, [0009] [0010] [0021] [0029] [0030]).
Analogous Art It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Isaev, Amtrup and Macciola are reasonably pertinent to the particular problem with which the applicant was concerned which was streamlining and improving the efficiency of a process related to the exchange of images between a mobile device and server.  In this case, Macciola and Tofte are in the field of applicant’s endeavor because they relate to insurance claims processing.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Isaev by adopting the teachings of Amthrup, Macciola and Tofte to provide presenting, by a mobile computing device and on a display screen of the mobile computing device, a viewfinder that depicts a real-time image of a damaged object captured by a camera of the mobile computing device; displaying, by 
One would have been motivated to streamline and improve the efficiency of processing the exchange of images for a damaged object between a mobile device and server associated with insurance claims.
The claimed invention uses known techniques to improve a similar method/ device in the same way.  The claimed invention applies known techniques to a known method/ device ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claims 3, 22 and 27:  Isaev in view of Amthrup, Macciola and Tofte discloses the claimed invention supra and Isaev further discloses presenting, by the mobile computing device and on the display screen, an instruction describing a type of image to be captured (Isaev, [0013] [0014] [0016] [0021] [0048] [0050] [0051]).  
Re Claim 4:  Isaev in view of Amthrup, Macciola and Tofte discloses the claimed invention supra and Tofte further discloses wherein the portion of the damaged object is a lateral side of the damaged object (Tofte, abstract, [0008] [0021 [0023] [0036] [0037] [0038],See also, MPEP § 2111.04 and § 2103 I. C. “wherein” clause interpreted as not further limiting of the claimed invention.).
Re Claims 23 and 28:  Isaev in view of Amthrup, Macciola and Tofte discloses the claimed invention supra and Tofte further discloses wherein the portion of the damaged object is a lateral side of the damaged object or a front side of the damaged object (Tofte, abstract, [0008] [0021 [0023] [0036] [0037] [0038],See also, MPEP § 2111.04 and § 2103 I. C. “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claims 5, 24 and 29:  Isaev in view of Amthrup, Macciola and Tofte discloses the claimed invention supra and Tofte further discloses presenting, by the mobile computing device and on the display screen, a summary of one or more insurance claims initiated by a user (Tofte, [0007] [0008]).  
Re Claims 7, 25 and 30:  Isaev in view of Amthrup, Macciola and Tofte discloses the claimed invention supra and Tofte further discloses wherein the damaged object comprises a vehicle (Tofte, abstract, [0008] [0021 [0023] [0036] [0037] [0038],See also, MPEP § 2111.04 and § 2103 I. C. “wherein” clause interpreted as not further limiting of the claimed invention.).
Response to Arguments
Priority
Applicant's arguments have been fully considered but they are not persuasive. 
There is not specification support for the cited features in the patent application (13587635).  Application is not entitled to the earlier priority date.
112
Please note above rejections withdrawn and maintained in light of applicant’s arguments and/ or amendments.
Prior Art
Applicant argues the prior art fails to explicitly disclose, “automatically processing the second image by analyzing a blurriness level of the second image; and sending, by the mobile computing device, via the wireless network interface and to the insurance claim processing server, based on a result of the processing, the second image of the damaged object.”
Applicant’s arguments have been considered but are moot because the new grounds for rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to image capture and quality with a mobile device.
US 20150365600 A1

US 20150156419 A1
US 10810677 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692